Title: To James Madison from John Gavino, 24 July 1801
From: Gavino, John
To: Madison, James


					
						No. 68
						Sir
						Gibraltar 24th. July 1801
					
					I had this pleasure of adressing you the 18. Inst. ⅌  Duplicate No. 67.  Since then 

have none of yours.  Said day the Philada. frigate came close into the Bay, when the two 

Tripoly Cruisers lowerd their Flags & have not as yet hoisted them again.  Indeed I think they 

are afraid to Stir out.  Capn. Baron requested my sending him a Coasting Pilot as was to go to 

Tetuan Bay for Water (of which we are very scarce here, & the Governor alows no ships of 

warr to take any,  I now suppose the Philada. and three Engh. Line of Battle Ships watering 

at Tetuan River) when I sent him one who is recond of the best, and has been a long time 

Employd on said Service with the Portuguese, alowing him same pay of one & a half Cobbs ⅌ 

day, with his Diet.  The Philada. took five Sail of homeward bound Vessels with her, & more 

are Collecting.  The timely arrival of Commodor Dales Squadron has prevented those Tripoly 

Cruisers from doing a deal of Damage; indeed had it kept off a fortnight longer, I dare say 

upwards of 20 Sail of Mercht. Vessels would have been Victims to those Pirats, & it is 

necessary to keep a look out about this Gutt.  The Expence of the advice Boat dispatchd to 

the Philadelphia is $36 ⅌ Inclosed Receipt and have debited Goverment therewith.
					Three English line of Battle ships are now off Cadiz.  The Adls. Ship and another are 

ready to join them and only waites for a wind.  I have the honor to be truely—Sir Your most 

obedt. and most hl. Servt.
					
						John Gavino
					
					
						I now inclose you the two last publications With us.
						26h. July
						within those 4 days I have observed three american Brigs from the Westward having been 

carried by the french & Sph. Privateers into Alguesiras, & Yesterday a large ship also 

supposed to be an american.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
